Citation Nr: 1227162	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-43 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder, depressive disorder, and anxiety disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to March 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2009 and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric disorder, in August 2010 on mental status examination, the Veteran stated he had applied for Social Security disability benefits and he had been given a psychological evaluation.  In November 2011, the Veteran testified that he had previously applied for Social Security disability benefits and had been denied, but he was in the process of reapplying.  For this reason, further development is needed.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has a duty to obtain relevant SSA records, which are records that relate to a claim for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the  claim.). 

Also, the Veteran has described as an in-service stressor an incident aboard ship when in rough seas he was swept under water by 13 to 15 foot swells while taking down life lines at the bow of the ship.  



Although the RO has made a finding that the information is insufficient to verify the alleged in-service stressor, the Veteran's service records show that he served on the USS John R. Perry (DE-1034) from July 1971 to March 1972.  With this information, the Veteran should be afforded the opportunity to provide further information, specifically the approximate date of the incident, so that the RO can request a search of relevant records.

On the claim of an initial compensable rating for bilateral hearing loss, in a rating decision in September 2010, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable or zero percent) rating.  In a statement in November 2010, the Veteran's then representative expressed disagreement with the RO's decision.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the records of the Social Security Administration.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide additional information, pertaining to the claimed in-service stressor, namely, the approximate date of the incident aboard the USS John R. Perry.

3.  If the Veteran provides adequate information, request a search of the ship's deck logs or other appropriate documentation in order to verify that the ship was in rough seas as described by the Veteran. 





4.  After the development has been completed, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, depressive disorder, and anxiety disorder.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

5.  Furnish the Veteran a statement of the case on the claim of an initial compensable rating for bilateral hearing loss.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

